 


114 HR 79 IH: To conduct a study to ensure that enhanced communication is provided between commercial aircraft and air traffic control towers, and for other purposes.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 79 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2015 
Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To conduct a study to ensure that enhanced communication is provided between commercial aircraft and air traffic control towers, and for other purposes. 
 
 
1.Short titleThe Act may be cited as the No Missing Planes Act. 
2.Study of technology to improve communication of aircraft with air traffic control towers 
(a)StudyThe Administrator of the Federal Aviation Administration shall complete a study which shall include— 
(1)the feasibility of providing communication from commercial aircraft to air traffic control towers when an aircraft leaves its flight plan or experiences dangerous or threatening conditions and pinpointing the location of an aircraft that is missing within 30 minutes by disseminating the information globally in less than an hour to rescue and recovery agencies; 
(2)information on the possible transition of black boxes to telematics systems that routinely throughout a flight communicate the contents of black boxes to secure store faculties managed by the National Transportation Safety Board; 
(3)the investigation of the automation of data collection from aircraft while in flight and automate the transmission of data in such a way that the rate of transition is dependent on the speed of the aircraft and the conditions under which it is being operated (turbulence and faster speed would trigger more frequent uplink of data from the black boxes on the flight) the warehousing of data that establishes chain of custody for data if needed as the last official record of an aircraft, and the analysis of the data that is received to identify anomalous data; 
(4)the review of the availability of tamper proof transponders that cannot be turned off in flight and an alert if a transponder is tampered with while in flight; 
(5)the feasibility of securing transponders from being cloned or data being changed from the original designation that is assigned to the physical aircraft it is associated with and the proper safeguards to be sure that use of an assigned transponder identification protocol by another aircraft is prohibited by design and the communication system and requisite protocols that will support the system, including a mechanism to investigate the ability to introduce transponder designations that are not assigned by aviation regulatory authorities; 
(6)the investigation of the means by which the United States could enforce that no airline operating in the United States or operate gates at an airport in the country may have communication technology that does not conform to domestic available communication technology standards; and 
(7)the investigation of how quickly relevant statistical data on commercial aircraft can be shared with the Federal Aviation Administration, the Department of Homeland Security, and the North American Command in the event that a flight fails to respond to communication or ceases to be detectable by ground control. 
(b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committees of Transportation, Homeland Security, and Armed Services of the House of Representatives and the Committees on Commerce, Science, and Transportation, Homeland Security and Governmental Affairs, and Armed Services of the Senate. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this study, $10,000,000. 
 
